Case 2:19-cv-00494-AB-JEM Document 34-4 Filed 08/26/19 Page 1of2 Page ID #:400

EXHIBIT D
Case 2:19-cv-00494-AB-JEM Document 34-4 Filed 08/26/19 Page 2o0f2 Page ID #:401

Brigade Washout Pans | HD Supply White Cap 5/25/18, 2:38 AM

Brigade Washout Pans | HD Supply White Cap

 

   

ieee . | 22 BRIGADE WASHOUT PANS

Brigade Washout Pans are multi-purpose construction pans designed to fit
under concrete pump and mixer trucks, capturing liquids and solids.
Washout Pans are required on every jobsite to meet US Environmental
Protection Agency (EPA) compliance standards. They are used for the
washout of concrete, paint, drywall, masonry and much more.

thesia) | Bes)

Exclusive to White Cap

Required on every jobsite to meet EPA compliance standards
EPA Approved

Best solution for Stormwater Pollution Protection Plan
(SWPPP) Compliance

Designed to fit under concrete pump trucks at 14” tall

Highly portable, inter-stackable, watertight, multi-purpose
containment system

Available in five sizes

 

 

https://www.whitecap.com/shop/we/ContentDisplayView?catalogld=11101&langid=-1&storeld=11301&page=!p-washout-pan Page 1 of 2
